Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the amendment to the title, the associated objection to the specification is withdrawn.  However, the applicant did not address the embedded browser-executable code as shown in at least paragraph 0005.  Therefore, the objection to the disclosure is maintained.
In view of the amendment to the claims, the 35 USC 112(f) interpretation is withdrawn.
In view of the amendment to the claims, the 35 USC 112(b) rejection is withdrawn.
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-7 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonikowski et al., (US PgPub 20100046013).
Regarding claim 1: Bonikowski discloses an information processing apparatus comprising: 
a user interface [a graphical user interface module 110, p0028] that sets at least an acceptable range of a color difference between a standard color value and a color value to be obtained by reading a printed product to be output by performing printing based on print data [For each of the colors for which a target color value is known, the system compares the color read by the color sensing device to the target color value ... the user may select one or more critical colors from within the print job, for example, using the critical color selection application 100 ... the required quality level, for example, using a delta-E metric or another color quality scale may be user. The user may select the quality for each of the critical colors individually, or a single predetermined threshold may be used for all critical colors ... the critical colors, target critical colors values, and control information, may be saved to the critical color database in step 570, p0045-0049, p0073 & p0112-0117]; 
a controller that generates quality requirement data based on at least the acceptable range set by the user interface [critical color module 140 generates a digital file that may be saved and/or transmitted from one machine to another (or from one location to another, for example via a network). Once the critical color information has been generated, it can be saved in the critical color database 170. The critical colors, locations in the print job, target color values for the critical colors, and other control information, may be saved along with the print job... the user retrieves the critical color information, including the critical color, locations within the documents of the critical color, target color values, etc. from the critical color database corresponding to the print job, p0082, p0117 & p0123]; 
a communicator that transmits the print data and the quality requirement data generated by the controller [print controller 310 sends both the image data from the image, and the control information to a planner/scheduler 320 ... planner/scheduler 320 forwards the input image data to the marking engine controller 330 for printing along with image data, critical color information and control information, p0086, p0118 & p0124];

Regarding claim 2: Bonikowski discloses the information processing apparatus according to claim 1, wherein the user interface further sets at least any of barcode accuracy, registration accuracy, image quality, or a level of an acceptable image defect [the color threshold values 256 may be user-inputted, p0073], and wherein the quality requirement data further includes information regarding at least any of the barcode accuracy, the registration accuracy, the image quality, or the level of the acceptable image defect [Color threshold values 256 may be color difference thresholds that the measured color should be within relative to the target color value for that critical color ...  the required quality level, for example, using a delta-E metric or another color quality scale may be used, p0073 & p0115].  

Regarding claim 4: Bonikowski discloses the information processing apparatus according to claim 1, wherein the user interface further sets the standard color value [the color selection module 130 may use the input image data for a single pixel corresponding to the user-selected point  ... The color selection module 130 may also be configured to recognize spot colors in response to a user-selected critical color. Spot colors are recognized or standardized colors, for example, according to an industry, proprietary, and/or organizational system. Some of the known spot color classification systems include: Pantone.RTM., Toyo, DIC, American Newspaper Publishers Association (ANPA), and HKS. The color selection module 130 may interface with at least one spot color database 135, which store or maintains color palettes, libraries, collections, and/or other information regarding spot colors. Spot colors are usually called out as separate named colors in the input PDL, p0038-0039]. 
 
Regarding claim 5: Bonikowski discloses the information processing apparatus according to claim 1, wherein the communicator transmits the print data and the quality requirement data to a print control system that controls a printing apparatus to output the print product [print controller 310 sends both the image data from the image, and the control information to a planner/scheduler 320 ... planner/scheduler 320 forwards the input image data to the marking engine controller 330 for printing along with image data, critical color information and control information, p0086, p0118 & p0124]. 

Regarding claims 6, 7, 9 and 10: the methods herein have been executed or performed by the apparatus of claims 1, 2, 4 and 5 respectively and are therefore likewise rejected.

Regarding claim 11: the program herein has been executed or performed by the apparatus of claim 1 is and therefore likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonikowski as applied above in view of Crean et al., (US PgPub 20150049921).
Regarding claim 3: Bonikowski discloses the information processing apparatus according to claim 1.
Bonikowski appears to fail to explicitly disclose wherein the controller generates a total value indicating total print quality of the printed product based on a level of quality required for each of a plurality of items related to print quality, and wherein the communicator transmits, the quality requirement data including the total value generated by the controller.  
Crean discloses in a related system from the same field of endeavor [Abstract] wherein the controller [Figure 2, p0024] generates a total value indicating total print quality of the printed product based on a level of quality required for each of a plurality of items related to print quality [FIG. 7 is an example of a portion of a printing device evaluation report. Section 710 comprises individual attribute grades. In a preferred embodiment, eleven separate attributes are graded, including facial tone reproduction, neutral tone reproduction, memory color reproduction, streaks & bands, mottle, addressable resolution, line edge noise, text rendition, line width reproduction, color registration, and adjacency defects.  Section 720 comprises averages for a plurality of attribute categories. In a preferred embodiment, the graded attributes are combined in categories related to color, solids, and lines & text. Section 730 comprises an overall grade [i.e. total value quality] for the evaluation, p0054-0060], and wherein the communicator transmits, to the control system, the quality requirement data including the total value generated by the controller [After printing, the printed image evaluation documents may be delivered back to evaluation facility 160 for evaluation ... generating an electronic image evaluation document; and transmitting the electronic image evaluation document to a printing facility at which the printing system resides, p0021-0022 & claim 5].
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Bonikowski the support wherein the generation unit generates a total value indicating total print quality of the printed product based on a level of quality required for each of a plurality of items related to print quality, and wherein the transmission unit transmits, to the control system, the quality requirement data including the total value generated by the generation unit as disclosed by Crean because it allows the print provider a metric means for evaluating a plurality of quality factors providing understandable results in correlation with the users’ quality perception as discussed by Crean in at least paragraphs 0002-0007.

Regarding claim 8: the method herein has been executed or performed by the apparatus of claim 3 is and therefore likewise rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082.  The examiner can normally be reached on M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672